UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4351



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JARNARO C. MIDDLETON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (2:04-cr-01094-PMD)


Submitted: December 14, 2006              Decided:   December 19, 2006


Before MICHAEL, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David B. Betts, Columbia, South Carolina, for Appellant. Brent Alan
Gray, OFFICE OF THE UNITED STATES ATTORNEY, Charleston, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM.

           Pursuant to a plea agreement, Jarnaro Carlos Middleton

pled guilty to being a felon in possession of a firearm, in

violation of 18 U.S.C. § 922(g)(1) (2000), 18 U.S.C. § 924(a)(2)

(2000), and 18 U.S.C.A. § 924 (e) (West 2000 & Supp. 2006).            The

district court sentenced him under the Armed Career Criminal Act to

the   statutorily-mandated   minimum    sentence   of   180   months    of

imprisonment.    Middleton’s counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), raising the issue of the

adequacy of the plea colloquy but stating that, in his view, there

are no meritorious issues for appeal. Middleton was advised of his

right to file a pro se supplemental brief but has not done so.          We

affirm.

           Middleton points out that the district court failed to

inform him that he could persist in his plea of not guilty as

required by Fed. R. Crim. P. 11(b)(1)(B) and also failed to discuss

the provision in his plea agreement waiving his appellate rights.

Because Middleton did not move in the district court to withdraw

his guilty plea, any error in the Rule 11 hearing is reviewed for

plain error.    United States v. Martinez, 277 F.3d 517, 525 (4th

Cir. 2002).    Our review of the record on appeal convinces us that

the district court’s failure to explicitly tell Middleton that he

could persist in his plea of not guilty did not affect Middleton’s

substantial rights.   And because the Government is not seeking to


                                - 2 -
enforce the waiver provision in Middleton’s plea agreement, the

court’s omission in discussing the waiver also did not affect

Middleton’s substantial rights.          United States v. Goins, 51 F.3d

400, 402 (4th Cir. 1995) (discussing factors courts should consider

in determining whether substantial rights affected in decision to

plead guilty).

            In accordance with Anders, we have reviewed the entire

record    for   any     meritorious     issues      and     have    found     none.

Accordingly, we affirm Middleton’s conviction and sentence.                     This

court requires that counsel inform his client, in writing, of his

right to petition the Supreme Court of the United States for

further review.       If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move    in   this    court    for   leave    to    withdraw     from

representation.       Counsel’s motion must state that a copy thereof

was served on the client.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     the   court    and     argument    would     not   aid    the

decisional process.


                                                                          AFFIRMED




                                      - 3 -